6 So. 3d 114 (2009)
Raul LIRANZO-CRUZATA, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-1026.
District Court of Appeal of Florida, Second District.
April 15, 2009.
James Marion Moorman, Public Defender, and Sharon Morgan Vollrath, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Reversed and remanded with directions to reinstate the initial sentence of eight years in prison. See State v. Williams, 780 So. 2d 1031 (Fla. 1st DCA 2001) (holding that trial court loses jurisdiction to rule on a Florida Rule of Criminal Procedure 3.800(c) motion to mitigate or modify sentence while direct appeal is pending; remanding with directions to reinstate the initial sentence); Othouse v. State, 912 So. 2d 682 (Fla. 2d DCA 2005) (holding that notice of appeal divested circuit court of jurisdiction to rule on the pending rule 3.800(c) motion).
ALTENBERND, WHATLEY, and LaROSE, JJ., Concur.